MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00100-CV

IN THE INTEREST OF S.Z.L., S.E.L., A.S.L. AKA A.L., AND Z.E.N.B.L. AKA Z.L.,
                                CHILDREN




   Appeal from the 309th District Court of Harris County. (Tr. Ct. No. 2011-18283).


TO THE 309TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 21st day of April 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                   After inspecting the record of the court below, the
             Court holds that it lacks jurisdiction over this appeal.
             Accordingly, the Court dismisses the appeal.

                    The Court orders that the appellant, K.E.S.-L. pay all
             appellate costs.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered April 21, 2015.
               Per curiam opinion delivered by panel consisting of Justices
               Jennings, Higley, and Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




July 3, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT